DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.

Specification:
Applicant Asserts: The specification is objected to because the use of the term Bluetooth in paragraph [0025] should be accompanied by generic terminology and should be capitalized or include a proper symbol indicating use in commerce. Paragraph [0025] has been amended to address the noted objection to the specification. As such, applicant submits that the objection to the specification has been overcome and respectfully requests its withdrawal.

Examiner Response:  The Examiner thanks applicant representative for advancing the prosecution of this application and withdraws the objection to the specification based on applicant amendment.

	Rejections - 35 USC § 103
 Applicant Asserts: The cited references, alone or in combination, neither discloses (nor even suggest) an arrangement in which a graphics processor comprising an apparatus comprising a hardware accelerator to: accumulate, in a final accumulation stage comprising final adder circuitry of the pipeline multiplier, results of the combinatorial multiplication at each stage of the
pipeline multiplier to generate a resulting accumulated output of combinatorial multipliers of
the pipeline multiplier; and subsequent to accumulating the results of the combinatorial
multiplication, perform reduction in the pipeline multiplier using Mersenne prime modulus
on the resulting accumulated output, wherein the reduction is performed in a reduction stage of the pipeline multiplier that is different from the accumulation stage and that comprises
reduction adder circuitry, and wherein a result of the reduction using the Mersenne prime
modulus is stored in an output register of the hardware accelerator as a reduced moduli
multiplication result. Therefore, the cited references, alone or in combination, cannot render
obvious claim 1.

Examiner Response:  Respectfully, the Examiner does not agree that prior art Khedr and Koppermann do not teach the features of the invention except for those features found in claims 5 and 13.  The cited portions of the claims with respect to the prior art still apply.  The rejection of claims 1-4. 6-12, and 14-20 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedr; Alhassan et al, US 20180294950, October 11, 2018, hereafter referred to as Khedr, in view of non-patent literature Automatic Generation of High-Performance Modular Multipliers for Arbitrary Mersenne Primes on FPGAs; Koppermann, Philipp et al, 978-1-5386-3929-0/17/c 2017 IEEE, July 15, 2014, hereafter referred to as Koppermann. P. Koppermann, F. De Santis, J. Heyszl and G. Sigl, "Automatic generation of high-performance modular multipliers for arbitrary mersenne primes on FPGAs," 2017 IEEE International Symposium on Hardware Oriented Security and Trust (HOST), 2017, pp. 35-40, doi: 10.1109/HST.2017.7951794.

            As to claim 1, Khedr teaches an apparatus – Khedr [0079] FIG. 1 Here, the claimed ‘apparatus’ is taught by Khedr as ‘Figure 1A’) comprising:
            a hardware accelerator - Khedr [0130] … hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations.  Here, the claimed ‘hardware accelerator’ is taught by Khedr as ‘hardware accelerators’) to: 
            receive a ciphertext generated by homomorphic encryption (HE) for evaluation Khedr [0017] …the local control circuitry receives instructions from the master control circuitry to retrieve a set of Ctxt coefficient values from the memory. The set of values is then loaded into a processing pipeline. At least one Ctxt operation is performed to generate transformed values. The transformed values are then stored to a destination memory location. Here, the claimed ‘receive’ is taught by Khedr as ‘a destination memory location’ since ciphertext is loaded into the memory location.  The claimed ciphertext is taught by Khedr as ‘transformed values’ which remain encrypted but transformed by homomorphic encryption.  The claimed ‘homomorphic encryption’ is taught by Khedr as ‘Ctxt operation’ because the pipeline performs homomorphic encryption.  The claimed ‘for evaluation’ is taught by Khedr as ‘transformed values’ which is the term applied to a host of operations performed by homomorphic encryption techniques);
          determine two coefficients of the ciphertext for HE evaluation – Khedr [0118] the memory contents are laid out, inside the memory, such that elements along the row of the Ctxt are read first before going to the next row. FIG. 7 shows that the elements of Ctxt.sub.1, at 704, and Ctxt.sub.3, at 702, are read in the normal order, along the row, whereas the elements of Ctxt.sub.2, at 706, are read along the column.  Here, the claimed ‘determine’ is taught by Khedr as ‘read first before going to the next row’ whereas the claimed ‘two coefficients’ is taught by Khedr as ‘elements’ which in this case are sub.1 and sub.3 which are at least two coefficients of the ciphertext Ctxt, as depicted in Figure 7);               
          input the two coefficients as a first operand and a second operand to a pipeline multiplier for low circuit depth HE evaluation - Khedr [0116 and 0117] since at ’116 With continued reference to FIG. 6, once the result of the first BTT bit decompose is output, at 612, the NTT decompose of the second polynomial step. A polynomial associated with the second ciphertext Ctxt.sub.2 may then be read from memory, such as at 616, and processed similarly to how the first ciphertext Ctxt.sub.1 was processed since at ‘117 ... In the third step, involving the multiply and accumulate operation, at 618, a transformed row of Ctxt.sub.1 and a transformed column of Ctxt.sub.2 are processed to compute an element in a resulting Ctxt.sub.3.  Here, the claimed ‘input the two coefficients’ is taught by Khedr as ‘read from memory’ as depicted in Figure 2 and 8.  The claimed ‘first and second operand’ is taught by Khedr as ‘multiply and accumulate operation’.  The claimed ‘pipeline multiplier’ is taught by Khedr as ‘NTT’ with the claimed  ‘low circuit depth’ is taught by Khedr at location [0108] as low path 310);

          perform combinatorial multiplication between the first operand and portions of the second operand - Khedr [0124] Once the INTT operation is applied, at 820, the concurrent flow paths return to a single path where the ping-pong memory selection is again switched, at 824. A determination is then made as to whether “K” ciphertexts have been multiplied, at 826. If not, then an NTT operation is applied to the ping-pong memory, at 812, and steps 814-824 repeated.  Here, the claimed ‘perform combinatorial’ is taught by Khedr as ‘NTT operation is applied’.  The claimed ‘portions of second operand’ is taught by Khedr as ‘”K” ciphertexts have been multiplied’ which will determine if remaining portions require multiplication);
           accumulate, in a final accumulation stage comprising final adder circuitry of the pipeline multiplier, results of the combinatorial multiplication at each stage of the pipeline multiplier to generate a resulting accumulated output of combinatorial multipliers of the pipeline multiplier - Khedr [0112] ... the NTT operation, shown at 410, itself iterates on the loaded polynomials in the pipeline and performs log.sub.2(n)−1 stages of evaluation. The delay per polynomial for this stage equals the pipeline depth. A final NTT operation, at 412, then takes place, after which the results are stored back to the destination memory, at 414. Here, the claimed ‘accumulate’ is taught by Khedr as ‘loaded polynomials’ which are the aforementioned coefficient values whereas the claimed ‘final adder circuitry’ is taught by Khedr as ‘final NTT operation’ which is the pipeline final circuitry of log.sub.2 n-1 stage.  The claimed ‘resulting accumulated output’ is taught by Khedr as ‘results are stored’) KHEDR DOES NOT TEACH; and
              subsequent to accumulating the results of the combinatorial multiplication, perform reduction in the pipeline multiplier using Mersenne prime modulus on the resulting accumulated output, wherein the reduction is performed in a reduction stage of the pipe line multiplier that is different from the accumulation stage and that comprises reduction adder circuitry, and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR KOPPERMANN TEACHES subsequent to accumulating the results of the combinatorial multiplication, perform reduction in the pipeline multiplier using Mersenne prime modulus on the resulting accumulated output, wherein the reduction is performed in a reduction stage of the pipe line multiplier that is different from the accumulation stage and that comprises reduction adder circuitry – Koppermann [page 37, section 3] In case of reduction with Mersenne primes, i.e. M = 2p − 1 where p is itself a prime, we can apply the fast reduction method [7]. For Mersenne primes the following
congruence relation holds: 2p ≡ 1 mod 2p – 1, which leads to the fast reduction procedure by writing C = A · B = Ch2p + Cl and applying the previous congruence relation: C ≡ Ch + Cl mod (2p − 1). (1) Equation (1) needs to be repeated two times to obtain complete reduction. Fast reduction is commonly applied after the accumulation of the digit-products, and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result.  Here, the claimed ‘subsequent to accumulating’ is taught by Koppermann as ‘In case of reduction’ because after gathering or loading the ciphertexts a reduction is required to finalize a result. The claimed ‘Mersenne prime modulus’ is taught by Koppermann as ‘M = 2p − 1’.  The claimed ‘reduction stage’  is taught by Koppermann as ‘reduction with Mersenne primes‘.  The claimed ‘adder circuitry’ is taught by Koppermann as ‘Fast reduction’ since the fast reduction is different from the accumulator stage because the final reduction occurs ‘after’ the accumulation stage) and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result  – Koppermann [page 35, column 2, paragraph 1] The partitioning is achieved by inserting registers at the output of all adders and multipliers. Since pipelining shortens the critical path, maximum clock frequency and throughput are increased ... Finally, the result is reduced using either dedicated or generic reduction techniques. While small-sized multipliers contained in DSP slices can operate at very high frequencies, the adder tree and reduction circuits are constructed with slower LUT-based FPGA logic.  Here, the claimed ‘stored in an output register’ is taught by Koppermann as ‘inserting registers at the output’ which collects the adder and multiplier final results.  The claimed ‘reduced moduli...result’ is taught by Koppermann as ‘the result’.  To provide the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm would have been obvious to one of ordinary skill in the art, in view of the teachings of Khedr, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of generating random number sets with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the prior art element used in Koppermann would allow the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm yielding  Mersenne primes).

           As to claim 2, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the pipeline multiplier comprises a plurality of stages and wherein a number of the plurality of stages is based on an input size of the first operand and the second operand – Khedr [0062 and 0117] since at ‘62 ... the NTT butterfly circuit is realized as a single-stage butterfly, and the transforming includes operating the NTT butterfly circuit through log(n)−1 stages of evaluation. Here, the claimed ‘plurality of stages’ is taught by Khedr as ‘log(n)−1 stages’ since at ‘117 In the third step, involving the multiply and accumulate operation, at 618, a transformed row of Ctxt.sub.1 and a transformed column of Ctxt.sub.2 are processed to compute an element in a resulting Ctxt.sub.3. Here, the claimed ‘first and second operand’ is taught by Khedr as ‘multiply and accumulate operation’.  The claimed ‘input size’ is taught by Khedr as ‘Ctx.sub3’ because the coefficient value is the result of the transformation operations of the two coefficients retrieved from the row/column).

             As to claim 3, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the Mersenne prime modulus is at least one a Mersenne prime structure or a generalized Mersenne prime structure – Koppermann [page 37, section 3, para 3]… In case of reduction with Mersenne primes, i.e. M = 2p − 1 where p is itself a prime, we can apply the fast reduction method [7]. For Mersenne primes the following congruence relation holds: 2p ≡ 1 mod 2p − 1). Here, the claimed ‘plurality of stages’ is taught by Khedr as ‘log(n)−1 stages’ whereas the claimed ‘input size’ is taught by Khedr ‘degree of polynomial’ which is associated with the coefficient values, as further taught by Khedr at [0203]. The motivation to consider Khedr with Koppermann in claim 1 applies here in claim 3).

             As to claim 4, the combination of Khedr and Koppermann teaches the apparatus of claim 3, wherein the pipeline multiplier comprises additional stages to accommodate performing the reduction with Mersenne prime modulus that is the generalized Mersenne prime structure - Koppermann [page 36, section 2.1, para 6] ... Accumulating the partial-products as depicted by Figure 1, results in an adder tree requiring 3 addition levels
for 6 additions in total. The minimum adder tree level is bounded by log2(xy). Here, the claimed ‘additional stages’ is taught by Koppermann as ‘3 addition levels’.  The claimed ‘generalized Mersenne prime structure’ is taught by Koppermann above as ‘Mersenne primes, i.e. M = 2p – 1’.  The instant specification at [0038] defines a generalized structure as Modulus q=2.sup.n-1. The motivation to consider Khedr with Koppermann in claim 1 applies here in claim 4).
  
              As to claim 6, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the hardware accelerator further comprises a set of combinatorial multiplier circuits, adder circuits, pipeline registers, and a reduction adder circuit. - Khedr [0095] Referring to FIG. 1A, one embodiment of a fully homomorphic encryption (FHE) system, generally designated 100, employs an integrated circuit (IC) homomorphic processing unit (HPU) 102. The HPU 102 includes an on-chip ciphertext (Ctxt) add/subtract unit 104, and a multiplier unit 106. A Numeric Theoretic Transform (NTT) unit 108 assists in the Ctxt multiplication. For one embodiment, the add/subtract unit 104, the multiplier unit 106, and the NTT unit cooperate to form a multifunctional butterfly unit 206.  Here, the claimed ‘multiplier circuits’ is taught by Khedr as ‘multiplier unit 106’ whereas the claimed ‘adder circuits’ and ‘a reduction circuit’ is taught by Khedr as ‘add/subtract unit 104’ which, as part of the hardware accelerator unit performs pipeline reduction just after the accumulation.  The claimed ‘pipeline register’ is taught by Khedr as ‘NTT’ logic 108 depicted in Figure 1A).

                As to claim 7, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the HE evaluation is provided for a low circuit depth application – Khedr [0028] … The NTT butterfly circuit includes a low input word path including a second adder/subtractor, a second multiplier, and second selection circuitry. Here, the claimed ‘HE evaluation’ is taught by Khedr as ‘NTT butterfly circuit’ since the numeric theoretical transform evaluates the input coefficients whereas the claimed ‘low circuit depth’ is taught by Khedr as ‘a low input word path’ whereas the claimed ‘low circuit ...application’ is taught by Khedr as ‘a second multiplier...selection circuitry’ which are applications available on the low circuit).

                As to claim 8, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the hardware accelerator to accumulate results of the combinatorial multiplication further comprises accumulating aligned results of a current combinatorial multiplier in the pipeline multiplier with a result of an immediately-previous data path in the pipeline multiplier.- Khedr [0112] With continued reference to FIG. 4, the NTT operation, shown at 410, itself iterates on the loaded polynomials in the pipeline and performs log.sub.2(n)−1 stages of evaluation. ... The effective delay per polynomial for this last stage equals the pipeline depth minus 2 clock cycles because the loading and transformation of the new set of polynomials starts while the previous computation is still in the pipeline.  Here, the claimed ‘accumulating aligned results’ is taught by Khedr as ‘iterates on the loaded polynomials’ since the NTT operation repeatedly accumulates coefficient results whereas the claimed ‘previous data path’ is taught by Khedr as ‘still in the pipeline’.  The claimed ‘pipeline multiplier’ is taught by Khedr as ‘NTT operations’. 

               As to claim 9, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein combinatorial multiplication by the pipeline multiplier is performed in a pipeline manner so that in every clock cycle of the pipeline multiplier there are two different operands that are input into the pipeline multiplier -Khedr [0114] While FIG. 4 illustrates the timing for an example of a forward NTT operation, FIG. 6 illustrates a timing chart for a ciphertext multiplication operation involving the multiplication of two ciphertexts—Ctxt.sub.1 and Ctxt.sub.2. Three main processing functions are carried out during the process: (1) NTT for the Bit Decompose of the first polynomial, at 602; (2) NTT for the Bit Decompose of the second polynomial, at 614; and (3) Multiply and Accumulate, at 618. Here, the claimed ‘every clock cycle’ is illustrated by Khedr as ‘clock cycle 606’ in Figure 6.  The claimed ‘two different operands’ is taught by Khedr as ‘Multiply and Accumulate’).

             As to claim 10, Khedr teaches a method – Khedr [0120] FIG. 8 illustrates a flow chart of steps carried out by the specific memory architecture shown in FIG. 2 to accomplish various ciphertext and plaintext functions. Here, the claimed ‘method’ is taught by Khedr as ‘a flow chart’) comprising:
            receiving a ciphertext generated by homomorphic encryption (HE) for evaluation- Khedr [0017] …the local control circuitry receives instructions from the master control circuitry to retrieve a set of Ctxt coefficient values from the memory. The set of values is then loaded into a processing pipeline. At least one Ctxt operation is performed to generate transformed values. The transformed values are then stored to a destination memory location. Here, the claimed ‘receive’ is taught by Khedr as ‘a destination memory location’ since ciphertext is loaded into the memory location.  The claimed ciphertext is taught by Khedr as ‘transformed values’ which remain encrypted but transformed by homomorphic encryption.  The claimed ‘homomorphic encryption’ is taught by Khedr as ‘Ctxt operation’ because the pipeline performs homomorphic encryption.  The claimed ‘for evaluation’ is taught by Khedr as ‘transformed values’ which is the term applied to a host of operations performed by homomorphic encryption techniques);
          determining two coefficients of the ciphertext for HE evaluation – Khedr [0118] the memory contents are laid out, inside the memory, such that elements along the row of the Ctxt are read first before going to the next row. FIG. 7 shows that the elements of Ctxt.sub.1, at 704, and Ctxt.sub.3, at 702, are read in the normal order, along the row, whereas the elements of Ctxt.sub.2, at 706, are read along the column.  Here, the claimed ‘determine’ is taught by Khedr as ‘read first before going to the next row’ whereas the claimed ‘two coefficients’ is taught by Khedr as ‘elements’ which in this case are sub.1 and sub.3 which are at least two coefficients of the ciphertext Ctxt, as depicted in Figure 7);               
          inputting the two coefficients as a first operand and a second operand to a pipeline multiplier for low circuit depth HE evaluation - Khedr [0116 and 0117] since at ’116 With continued reference to FIG. 6, once the result of the first BTT bit decompose is output, at 612, the NTT decompose of the second polynomial step. A polynomial associated with the second ciphertext Ctxt.sub.2 may then be read from memory, such as at 616, and processed similarly to how the first ciphertext Ctxt.sub.1 was processed since at ‘117 ... In the third step, involving the multiply and accumulate operation, at 618, a transformed row of Ctxt.sub.1 and a transformed column of Ctxt.sub.2 are processed to compute an element in a resulting Ctxt.sub.3.  Here, the claimed ‘input the two coefficients’ is taught by Khedr as ‘read from memory’ as depicted in Figure 2 and 8.  The claimed ‘first and second operand’ is taught by Khedr as ‘multiply and accumulate operation’.  The claimed ‘pipeline multiplier’ is taught by Khedr as ‘NTT’ with the claimed  ‘low circuit depth’ is taught by Khedr at location [0108] as low path 310);

          performing combinatorial multiplication between the first operand and portions of the second operand  - Khedr [0124] Once the INTT operation is applied, at 820, the concurrent flow paths return to a single path where the ping-pong memory selection is again switched, at 824. A determination is then made as to whether “K” ciphertexts have been multiplied, at 826. If not, then an NTT operation is applied to the ping-pong memory, at 812, and steps 814-824 repeated.  Here, the claimed ‘perform combinatorial’ is taught by Khedr as ‘NTT operation is applied’.  The claimed ‘portions of second operand’ is taught by Khedr as ‘”K” ciphertexts have been multiplied’ which will determine if remaining portions require multiplication);
           accumulating, in a final accumulation stage comprising final adder circuitry of the pipeline multiplier, results of the combinatorial multiplication at each stage of the pipeline multiplier to generate a resulting accumulated output of combinatorial multipliers of the pipeline multiplier- Khedr [0112] ... the NTT operation, shown at 410, itself iterates on the loaded polynomials in the pipeline and performs log.sub.2(n)−1 stages of evaluation. The delay per polynomial for this stage equals the pipeline depth. A final NTT operation, at 412, then takes place, after which the results are stored back to the destination memory, at 414. Here, the claimed ‘accumulate’ is taught by Khedr as ‘loaded polynomials’ which are the aforementioned coefficient values whereas the claimed ‘final adder circuitry’ is taught by Khedr as ‘final NTT operation’ which is the pipeline final circuitry of log.sub.2 n-1 stage.  The claimed ‘resulting accumulated output’ is taught by Khedr as ‘results are stored’) KHEDR DOES NOT TEACH; and
              subsequent to accumulating the results of the combinatorial multiplication, perform reduction in the pipeline multiplier using Mersenne prime modulus on the resulting accumulated output, wherein the reduction is performed in a reduction stage of the pipe line multiplier that is different from the accumulation stage and that comprises reduction adder circuitry, and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR KOPPERMANN TEACHES
              subsequent to accumulating the results of the combinatorial multiplication, perform reduction in the pipeline multiplier using Mersenne prime modulus on the resulting accumulated output, wherein the reduction is performed in a reduction stage of the pipe line multiplier that is different from the accumulation stage and that comprises reduction adder circuitry – Koppermann [page 37, column 1, section 3] In case of reduction with Mersenne primes, i.e. M = 2p − 1 where p is itself a prime, we can apply the fast reduction method [7]. For Mersenne primes the following congruence relation holds: 2p ≡ 1 mod 2p – 1, which leads to the fast reduction procedure by writing C = A · B = Ch2p + Cl and applying the previous congruence relation: C ≡ Ch + Cl mod (2p − 1). (1) Equation (1) needs to be repeated two times to obtain complete reduction. Fast reduction is commonly applied after the accumulation of the digit-products, and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result.  Here, the claimed ‘subsequent to accumulating’ is taught by Koppermann as ‘In case of reduction’ because after gathering or loading the ciphertexts a reduction is required to finalize a result. The claimed ‘Mersenne prime modulus’ is taught by Koppermann as ‘M = 2p − 1’.  The claimed ‘reduction stage’  is taught by Koppermann as ‘reduction with Mersenne primes‘.  The claimed ‘adder circuitry’ is taught by Koppermann as ‘Fast reduction’ since the fast reduction is different from the accumulator stage because the final reduction occurs ‘after’ the accumulation stage) and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result  – Koppermann [page 35, column 2, paragraph 1] The partitioning is achieved by inserting registers at the output of all adders and multipliers. Since pipelining shortens the critical path, maximum clock frequency and throughput are increased ... Finally, the result is reduced using either dedicated or generic reduction techniques. While small-sized multipliers contained in DSP slices can operate at very high frequencies, the adder tree and reduction circuits are constructed with slower LUT-based FPGA logic.  Here, the claimed ‘stored in an output register’ is taught by Koppermann as ‘inserting registers at the output’ which collects the adder and multiplier final results.  The claimed ‘reduced moduli...result’ is taught by Koppermann as ‘the result’.  To provide the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm would have been obvious to one of ordinary skill in the art, in view of the teachings of Khedr, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of generating random number sets with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the prior art element used in Koppermann would allow the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm yielding  Mersenne primes).

             As to claim 11, the combination of Khedr and Koppermann teaches the method of claim 10, wherein the pipeline multiplier comprises a plurality of stages and wherein a number of the plurality of stages is based on an input size of the first operand and the second operand – Khedr [0062 and 0117] since at ‘62 ... the NTT butterfly circuit is realized as a single-stage butterfly, and the transforming includes operating the NTT butterfly circuit through log(n)−1 stages of evaluation. Here, the claimed ‘plurality of stages’ is taught by Khedr as ‘log(n)−1 stages’ since at ‘117 In the third step, involving the multiply and accumulate operation, at 618, a transformed row of Ctxt.sub.1 and a transformed column of Ctxt.sub.2 are processed to compute an element in a resulting Ctxt.sub.3. Here, the claimed ‘first and second operand’ is taught by Khedr as ‘multiply and accumulate operation’.  The claimed ‘input size’ is taught by Khedr as ‘Ctx.sub3’ because the coefficient value is the result of the transformation operations of the two coefficients retrieved from the row/column).

             As to claim 12, the combination of Khedr and Koppermann teaches the method of claim 10, wherein the Mersenne prime modulus is at least one a Mersenne prime structure or a generalized Mersenne prime structure – Koppermann [page 37, section 3, para 3]… In case of reduction with Mersenne primes, i.e. M = 2p − 1 where p is itself a prime, we can apply the fast reduction method [7]. For Mersenne primes the following congruence relation holds: 2p ≡ 1 mod 2p − 1). Here, the claimed ‘plurality of stages’ is taught by Khedr as ‘log(n)−1 stages’ whereas the claimed ‘input size’ is taught by Khedr ‘degree of polynomial’ which is associated with the coefficient values, as further taught by Khedr at [0203]. The motivation to consider Khedr with Koppermann in claim 10 applies here in claim 12).
           
             As to claim 14, the combination of Khedr and Koppermann teaches the method of claim 10, wherein the hardware accelerator further comprises a set of combinatorial multiplier circuits, adder circuits, pipeline registers, and a reduction adder circuit. - Khedr [0095] Referring to FIG. 1A, one embodiment of a fully homomorphic encryption (FHE) system, generally designated 100, employs an integrated circuit (IC) homomorphic processing unit (HPU) 102. The HPU 102 includes an on-chip ciphertext (Ctxt) add/subtract unit 104, and a multiplier unit 106. A Numeric Theoretic Transform (NTT) unit 108 assists in the Ctxt multiplication. For one embodiment, the add/subtract unit 104, the multiplier unit 106, and the NTT unit cooperate to form a multifunctional butterfly unit 206.  Here, the claimed ‘multiplier circuits’ is taught by Khedr as ‘multiplier unit 106’ whereas the claimed ‘adder circuits’ and ‘a reduction circuit’ is taught by Khedr as ‘add/subtract unit 104’ which, as part of the hardware accelerator unit performs pipeline reduction just after the accumulation.  The claimed ‘pipeline register’ is taught by Khedr as ‘NTT’ logic 108 depicted in Figure 1A).

            As to claim 15, the combination of Khedr and Koppermann teaches the method of claim 10, wherein the HE evaluation is provided for a low circuit depth application – Khedr [0028] … The NTT butterfly circuit includes a low input word path including a second adder/subtractor, a second multiplier, and second selection circuitry. Here, the claimed ‘HE evaluation’ is taught by Khedr as ‘NTT butterfly circuit’ since the numeric theoretical transform evaluates the input coefficients whereas the claimed ‘low circuit depth’ is taught by Khedr as ‘a low input word path’ whereas the claimed ‘low circuit ...application’ is taught by Khedr as ‘a second multiplier...selection circuitry’ which are applications available on the low circuit).

            As to claim 16, the combination of Khedr and Koppermann teaches the method of claim 10, wherein combinatorial multiplication by the pipeline multiplier is performed in a pipeline manner so that in every clock cycle of the pipeline multiplier there are two different operands that are input into the pipeline multiplier - Khedr [0110] FIG. 4 illustrates a timing chart showing various timings associated with some of the general operations carried out by the system of FIG. 2. Groups of operations are shown, where each group involves a number of identical computations that are iteratively carried out by the multiple “slices” of the HPU logic, depending on the depth of the pipeline employed. Clock cycle time is reflected along the x-axis, going from left to right, where each hexagonal operation symbol represents an operation carried out in a single clock cycle. Here, the claimed ‘every clock cycle’ is taught by Khedr as ‘single clock cycle’.  The claimed ‘two different operands’ is taught by Khedr as ‘multiple “slices’ since each slice/stage requires input coefficients retrieved from memory.  The input coefficients Ctxt represents values to be operated upon).

            As to claim 17, Khedr teaches a system – Khedr [0079] FIG. 1A illustrates one embodiment of a homomorphic encryption system) comprising:
            a memory - Khedr [0095] … Embedded memory 110 is provided to feed data to the computing engines in an optimal fashion.  Here, the claimed ‘memory’ is taught by Khedr as ‘Embedded memory 110’) and: 
           a hardware accelerator communicably coupled to the memory, the hardware
accelerator to implement a pipeline multiplier comprising a set of a set of combinatorial
multiplier circuits, adder circuits, pipeline registers, and a reduction adder circuit – Khedr [0095] Here, Figure 1A illustrates the features above whereas the pipeline registers residing in NTT are further taught at Khedr [0106], the set to:
         receive a ciphertext generated by homomorphic encryption (HE) for evaluation Khedr [0017] …the local control circuitry receives instructions from the master control circuitry to retrieve a set of Ctxt coefficient values from the memory. The set of values is then loaded into a processing pipeline. At least one Ctxt operation is performed to generate transformed values. The transformed values are then stored to a destination memory location. Here, the claimed ‘receive’ is taught by Khedr as ‘a destination memory location’ since ciphertext is loaded into the memory location.  The claimed ciphertext is taught by Khedr as ‘transformed values’ which remain encrypted but transformed by homomorphic encryption.  The claimed ‘homomorphic encryption’ is taught by Khedr as ‘Ctxt operation’ because the pipeline performs homomorphic encryption.  The claimed ‘for evaluation’ is taught by Khedr as ‘transformed values’ which is the term applied to a host of operations performed by homomorphic encryption techniques);
          determine two coefficients of the ciphertext for HE evaluation – Khedr [0118] the memory contents are laid out, inside the memory, such that elements along the row of the Ctxt are read first before going to the next row. FIG. 7 shows that the elements of Ctxt.sub.1, at 704, and Ctxt.sub.3, at 702, are read in the normal order, along the row, whereas the elements of Ctxt.sub.2, at 706, are read along the column.  Here, the claimed ‘determine’ is taught by Khedr as ‘read first before going to the next row’ whereas the claimed ‘two coefficients’ is taught by Khedr as ‘elements’ which in this case are sub.1 and sub.3 which are at least two coefficients of the ciphertext Ctxt, as depicted in Figure 7);               
               
          input the two coefficients as a first operand and a second operand to a pipeline multiplier for low circuit depth HE evaluation - Khedr [0116 and 0117] since at ’116 With continued reference to FIG. 6, once the result of the first BTT bit decompose is output, at 612, the NTT decompose of the second polynomial step. A polynomial associated with the second ciphertext Ctxt.sub.2 may then be read from memory, such as at 616, and processed similarly to how the first ciphertext Ctxt.sub.1 was processed since at ‘117 ... In the third step, involving the multiply and accumulate operation, at 618, a transformed row of Ctxt.sub.1 and a transformed column of Ctxt.sub.2 are processed to compute an element in a resulting Ctxt.sub.3.  Here, the claimed ‘input the two coefficients’ is taught by Khedr as ‘read from memory’ as depicted in Figure 2 and 8.  The claimed ‘first and second operand’ is taught by Khedr as ‘multiply and accumulate operation’.  The claimed ‘pipeline multiplier’ is taught by Khedr as ‘NTT’ with the claimed  ‘low circuit depth’ is taught by Khedr at location [0108] as low path 310);

          perform combinatorial multiplication between the first operand and portions of the second operand - Khedr [0124] Once the INTT operation is applied, at 820, the concurrent flow paths return to a single path where the ping-pong memory selection is again switched, at 824. A determination is then made as to whether “K” ciphertexts have been multiplied, at 826. If not, then an NTT operation is applied to the ping-pong memory, at 812, and steps 814-824 repeated.  Here, the claimed ‘perform combinatorial’ is taught by Khedr as ‘NTT operation is applied’.  The claimed ‘portions of second operand’ is taught by Khedr as ‘”K” ciphertexts have been multiplied’ which will determine if remaining portions require multiplication);
           accumulate, in a final accumulation stage comprising final adder circuitry of the pipeline multiplier, results of the combinatorial multiplication at each stage of the pipeline multiplier to generate a resulting accumulated output of combinatorial multipliers of the pipeline multiplier - Khedr [0112] ... the NTT operation, shown at 410, itself iterates on the loaded polynomials in the pipeline and performs log.sub.2(n)−1 stages of evaluation. The delay per polynomial for this stage equals the pipeline depth. A final NTT operation, at 412, then takes place, after which the results are stored back to the destination memory, at 414. Here, the claimed ‘accumulate’ is taught by Khedr as ‘loaded polynomials’ which are the aforementioned coefficient values whereas the claimed ‘final adder circuitry’ is taught by Khedr as ‘final NTT operation’ which is the pipeline final circuitry of log.sub.2 n-1 stage.  The claimed ‘resulting accumulated output’ is taught by Khedr as ‘results are stored’) KHEDR DOES NOT TEACH; KHEDR DOES NOT TEACH; and
              subsequent to accumulating the results of the combinatorial multiplication, perform reduction in the pipeline multiplier using Mersenne prime modulus on the resulting accumulated output, wherein the reduction is performed in a reduction stage of the pipe line multiplier that is different from the accumulation stage and that comprises reduction adder circuitry, and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR KOPPERMANN TEACHES subsequent to accumulating the results of the combinatorial multiplication, perform reduction in the pipeline multiplier using Mersenne prime modulus on the resulting accumulated output, wherein the reduction is performed in a reduction stage of the pipe line multiplier that is different from the accumulation stage and that comprises reduction adder circuitry – Koppermann [page 37, section 3] In case of reduction with Mersenne primes, i.e. M = 2p − 1 where p is itself a prime, we can apply the fast reduction method [7]. For Mersenne primes the following
congruence relation holds: 2p ≡ 1 mod 2p – 1, which leads to the fast reduction procedure by writing C = A · B = Ch2p + Cl and applying the previous congruence relation: C ≡ Ch + Cl mod (2p − 1). (1) Equation (1) needs to be repeated two times to obtain complete reduction. Fast reduction is commonly applied after the accumulation of the digit-products, and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result.  Here, the claimed ‘subsequent to accumulating’ is taught by Koppermann as ‘In case of reduction’ because after gathering or loading the ciphertexts a reduction is required to finalize a result. The claimed ‘Mersenne prime modulus’ is taught by Koppermann as ‘M = 2p − 1’.  The claimed ‘reduction stage’  is taught by Koppermann as ‘reduction with Mersenne primes‘.  The claimed ‘adder circuitry’ is taught by Koppermann as ‘Fast reduction’ since the fast reduction is different from the accumulator stage because the final reduction occurs ‘after’ the accumulation stage) and wherein a result of the reduction using the Mersenne prime modulus is stored in an output register of the hardware accelerator as a reduced moduli multiplication result  – Koppermann [page 35, column 2, paragraph 1] The partitioning is achieved by inserting registers at the output of all adders and multipliers. Since pipelining shortens the critical path, maximum clock frequency and throughput are increased ... Finally, the result is reduced using either dedicated or generic reduction techniques. While small-sized multipliers contained in DSP slices can operate at very high frequencies, the adder tree and reduction circuits are constructed with slower LUT-based FPGA logic.  Here, the claimed ‘stored in an output register’ is taught by Koppermann as ‘inserting registers at the output’ which collects the adder and multiplier final results.  The claimed ‘reduced moduli...result’ is taught by Koppermann as ‘the result’.   To provide the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm would have been obvious to one of ordinary skill in the art, in view of the teachings of Khedr, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of generating random number sets with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the prior art element used in Koppermann would allow the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm yielding  Mersenne primes).

             As to claim 18, the combination of Khedr and Koppermann teaches the system of claim 17, wherein the pipeline multiplier comprises a plurality of stages and wherein a number of the plurality of stages is based on an input size of the first operand and the second operand – Khedr [0062 and 0117] since at ‘62 ... the NTT butterfly circuit is realized as a single-stage butterfly, and the transforming includes operating the NTT butterfly circuit through log(n)−1 stages of evaluation. Here, the claimed ‘plurality of stages’ is taught by Khedr as ‘log(n)−1 stages’ since at ‘117 In the third step, involving the multiply and accumulate operation, at 618, a transformed row of Ctxt.sub.1 and a transformed column of Ctxt.sub.2 are processed to compute an element in a resulting Ctxt.sub.3. Here, the claimed ‘first and second operand’ is taught by Khedr as ‘multiply and accumulate operation’.  The claimed ‘input size’ is taught by Khedr as ‘Ctx.sub3’ because the coefficient value is the result of the transformation operations of the two coefficients retrieved from the row/column).

            As to claim 19, the combination of Khedr and Koppermann teaches the system of claim 17 wherein the pipeline multiplier comprises additional stages to accommodate performing the reduction with Mersenne prime modulus that is the generalized Mersenne prime structure - Koppermann [page 36, section 2.1, para 6] ... Accumulating the partial-products as depicted by Figure 1, results in an adder tree requiring 3 addition levels
for 6 additions in total. The minimum adder tree level is bounded by log2(xy). Here, the claimed ‘additional stages’ is taught by Koppermann as ‘3 addition levels’.  The claimed ‘generalized Mersenne prime structure’ is taught by Koppermann above as ‘Mersenne primes, i.e. M = 2p – 1’.  The instant specification at [0038] defines a generalized structure as Modulus q=2.sup.n-1. The motivation to consider Khedr with Koppermann in claim 17 applies here in claim 19).

             As to claim 20, the combination of Khedr and Koppermann teaches the system of claim 17, wherein the HE evaluation is provided for a low circuit depth application – Khedr [0028] … The NTT butterfly circuit includes a low input word path including a second adder/subtractor, a second multiplier, and second selection circuitry. Here, the claimed ‘HE evaluation’ is taught by Khedr as ‘NTT butterfly circuit’ since the numeric theoretical transform evaluates the input coefficients whereas the claimed ‘low circuit depth’ is taught by Khedr as ‘a low input word path’ whereas the claimed ‘low circuit ...application’ is taught by Khedr as ‘a second multiplier...selection circuitry’ which are applications available on the low circuit).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 and 13 cite portions of the second operant differ with each stage of the pipeline multiplier and wherein the portions of the second operand are inputted from least significant bits to most significant bits to stages of the pipeline multiplier.  It is that each stage is influenced by the second operand which is further dictated by the order which is a value different from the first.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
12/03/2022